Name: Commission Directive 98/85/EC of 11 November 1998 amending Council Directive 96/98/EC on marine equipment (Text with EEA relevance)
 Type: Directive
 Subject Matter: marketing;  environmental policy;  technology and technical regulations;  organisation of transport;  maritime and inland waterway transport;  transport policy
 Date Published: 1998-11-25

 Avis juridique important|31998L0085Commission Directive 98/85/EC of 11 November 1998 amending Council Directive 96/98/EC on marine equipment (Text with EEA relevance) Official Journal L 315 , 25/11/1998 P. 0014 - 0034COMMISSION DIRECTIVE 98/85/EC of 11 November 1998 amending Council Directive 96/98/EC on marine equipment (Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 96/98/EC of 20 December 1996 on marine equipment (1), and in particular the first and second indents thereof,(1) Whereas, for the purposes of Council Directive 96/98/EC, the international conventions, including the 1974 SOLAS Convention, and testing standards are those, together with their amendments, in force on the date of the adoption of that Directive;(2) Whereas amendments to the SOLAS Convention and to other international conventions and new testing standards have entered into force since the adoption of that Directive or will enter into force shortly;(3) Whereas new rules regarding the equipment to be placed on board ships have been laid down by those instruments;(4) Whereas Directive 96/98/EC should be amended accordingly;(5) Whereas the measures provided for in this Directive are in accordance with the opinion of the Committee set up by Article 12 of Council Directive 93/75/EEC (2), as last amended by Commission Directive 98/74/EC (3),HAS ADOPTED THIS DIRECTIVE:Article 1 Directive 96/98/EC is hereby amended as follows:1. Article 2 is amended as follows:(a) Point (c) is replaced by the following:'(c) "radiocommunications equipment" shall mean equipment required by Chapter IV of the 1974 SOLAS Convention, in the version in force on 1 January 1999, and survival craft two-way VHF radiotelephone apparatus required by Regulation III/6.2.1 of the same Convention;`(b) In points (d) and (n), the words 'the date of the adoption of this Directive` are replaced by '1 January 1999`.2. Annex A is replaced by the text in the Annex to this Directive.Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 30 April 1999 at the latest. They shall forthwith notify the Commission thereof.When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made.2. Member States shall communicate to the Commission the provisions of national law which they adopt in the field covered by this Directive.Article 3 This Directive shall enter into force on the third day following that of its publication in the Official Journal of the European Communities.Article 4 This Directive is addressed to the Member States.Done at Brussels, 11 November 1998.For the CommissionNeil KINNOCKMember of the Commission(1) OJ L 46, 17. 2. 1997, p. 25.(2) OJ L 247, 5. 10. 1993, p. 19.(3) OJ L 276, 13. 10. 1998, p. 7.ANNEX 'ANNEX AAnnex A.1: Equipment for which detailed testing standards already exist in international instruments (*)IN ADDITION TO THE TESTING STANDARDS SPECIFICALLY MENTIONED, A NUMBER OF PROVISIONS, WHICH MUST BE CHECKED DURING TYPE-EXAMINATION (TYPE APPROVAL) AS REFERRED TO IN THE MODULES FOR CONFORMITY ASSESSMENT IN ANNEX B, ARE TO BE FOUND IN THE APPLICABLE REQUIREMENTS OF THE INTERNATIONAL CONVENTIONS AND THE RELEVANT RESOLUTIONS AND CIRCULARS OF THE IMO1. Life-saving appliances>TABLE>2. Marine-pollution prevention>TABLE>3. Fire protection>TABLE>4. Navigation equipment>TABLE>5. Radio-communication equipment>TABLE>Annex A.2: Equipment for which no detailed testing standards exist in international instruments1. Life-saving appliances>TABLE>2. Marine-pollution preventionP.M.3. Fire protection>TABLE>4. Navigation equipment>TABLE>5. Radio-communication equipment>TABLE>6. Equipment required under COLREG 72>TABLE>7. Bulk carrier safety equipment>TABLE>(*) Where module H appears in column six, module H plus design-examination certificate is to be understood.